     Case 2:20-cv-03708-SB-AGR Document 14 Filed 03/26/21 Page 1 of 2 Page ID #:446



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL LUSTIG,                         )     No. CV 20-3708-SB (AGR)
                                              )
12                         Petitioner,        )
                                              )     ORDER ACCEPTING FINDINGS AND
13        v.                                  )     RECOMMENDATION OF UNITED
                                              )     STATES MAGISTRATE JUDGE
14    WARDEN, FCI LOMPOC,                     )
                                              )
15                         Respondent.        )
                                              )
16
17             Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18    including the magistrate judge’s Report and Recommendation. No objections to the
19    Report have been filed. The Court accepts the findings and recommendation of the
20    Magistrate Judge. In doing so, the Court notes - as stated in the Report and
21    Recommendation - that the petitioner does not seem to argue in his opposition to the
22    motion to dismiss that jurisdiction lies under 28 U.S.C. § 2241 to address his first
23    ground for relief under the Fifth and Eighth Amendments. See Opp. 4 (“As stated
24    above, this Court has jurisdiction over the application of 34 U.S.C. § 60541(g), which
25    is the issue properly before the Court.”). And the petition itself focuses on specific
26    conditions of confinement that allegedly raised the risk of transmission of the
27    coronavirus without claiming that the conditions were not subject to correction
28
     Case 2:20-cv-03708-SB-AGR Document 14 Filed 03/26/21 Page 2 of 2 Page ID #:447



 1    (thereby resulting in release as the only remedy). (Petition 13-16.)1
 2
 3
 4           IT IS ORDERED that Respondent’s motion to dismiss the Petition for Writ of
 5    Habeas Corpus is granted and this action is dismissed for lack of jurisdiction.
 6
 7
 8    DATED:        March 26, 2021
                                                 STANLEY BLUMENFELD, JR.
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
         1
25         Even the Sixth Circuit, when recognizing a potential condition-related claim
      under section 2241, seemed to distinguish between (a) claims asserting that the
26    only remedy for the constitutional violation is release and (b) claims allowing for
      correction of the unconstitutional conditions. Wilson v. Williams, 961 F.3d 829,
27    838 (6th Cir. 2020) (“Petitioners here, however, contend that the constitutional
      violations occurring at [the prison] as a result of the pandemic can be remedied
28    only by release.”).
                                                 2
